CORRECTED EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Urbanski on 26 January 2021.
The application has been amended as follows: 
In the Specification:
In replacement paragraph [0020], 5th line therein, note that --including a hollow core that is air filled-- has been inserted after “1403”; 7th line therein, note that --including a hollow core that is air filled-- has been inserted after “1603”. Page 8 of the original specification, in line 16, “[0001]” has been deleted and the contents of this paragraph have been appended to paragraph [0033].
In the Claims:
In claim 27, line 3, --respective-- has been inserted prior to “waveguide” and “an” has been rewritten as --a corresponding--, respectively.
In claim 29, line 3, “the outer layers of the waveguide cores” has been rewritten as --the corresponding outer layers of the respective waveguide core--.
In claim 30, line 1, --23-- has been inserted after “claim”.

In claims 39, line 2, --respective-- has been inserted prior to both instances of “outer layer”, respectively.
In claim 40, --respective-- has been inserted prior to “outer layer”.
In claim 41, lines 5 & 6, --respective-- has been inserted prior to “waveguide core” (i.e. line 5) and inserted prior to “extruded” (i.e. line 6), respectively.
In claim 41, line 6 and in claim 42, line 5, --corresponding-- has been inserted prior to “outer layer”, respectively at these instances.
In claim 41, line 8, --corresponding-- has been inserted prior to “outer layers”.
In claim 42, lines 4 & 5, --respective-- has been inserted prior to “outer” (i.e. line 4) and inserted prior to “surface” (i.e. line 5), respectively at these instances.
Claims 23, 25-34; 41-47, 36-40; 45-47 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A waveguide comprising an extruded dielectric waveguide core that is coextruded with an outer conductive layer--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee